                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 IN RE:                                               Case No. 3:15-bk-09010
 JOE ARTHUR POWELL, JR.,                              Chapter 13
          Debtor.                                     Judge Walker

 JOE ARTHUR POWELL, JR.,
          Movant,
 v.                                                   CONTESTED MATTER
 WVMF FUNDING, LLC and STATEBRIDGE
 COMPANY (SERVICER),
          Respondents.

      WVMF FUNDING AND STATEBRIDGE COMPANY’S BRIEF IN SUPPORT OF
           THEIR RESPONSE TO DEBTOR’S MOTION FOR CONTEMPT

          COME NOW, WVMF Funding, LLC (“WVMF”) and Statebridge Company, LLC

 (“Statebridge”) (sometimes collectively referred to as “Respondents”) and file this Brief in

 Support of their Response to the Debtor’s Motion for Contempt and Show Cause [Doc. 84],

 respectfully showing this Honorable Court as follows:

                                    STATEMENT OF FACTS

          In this action, the Debtor has alleged that WVMF and Statebridge are “in violation of the

 Automatic Stay 11 U.S.C. Section 362 and other Orders in not paying the Debtor’s homeowners

 insurance and is in noncompliance with the mortgage agreement.” [Doc. 84]. The facts set forth

 by the Debtor are as follows:

                 1.     Debtor filed his Chapter 13 Bankruptcy case on December 18,
          2015 and the case was confirmed on March 25, 2016.
                 2.     Debtor's mortgage payments included his property taxes and
          homeowners insurance.
                 3.     Debtor has believed his homeowners insurance was held through
          Tenn. Farm Bureau.


                                                  1

Case 3:15-bk-09010        Doc 108     Filed 01/18/19 Entered 01/18/19 03:13:48          Desc Main
                                     Document      Page 1 of 6
                4.     September 2018, Debtor had a claim consisting of a leak in his
        garage and contacted Tenn. Farm Bureau to handle the matter. Tenn. Farm
        Bureau stated to him that he did not have insurance due to the premium not being
        paid in January 2018.
                5.     September 10, 2018 Debtor's counsel contacted Statebridge Co.'s
        Attorney of Record, Natalie Brown, and she in turn contacted her client without
        success.

 [Doc. 84] at ¶¶ 1-5.

        However, the evidence that will be introduced is expected to show that the Debtor failed

 to have his insurance renewal notice sent to Statebridge. Without such notice, Statebridge (on

 behalf of WVMF), had no obligation to pay for a policy it did not know about. Statebridge is the

 servicer of the mortgage loan held by WVMF, that is evidenced by the deed of trust recorded in

 Record Book 492, Page 2613, in the Register’s Office of Rutherford County, Tennessee (the

 “Deed of Trust”). Statebridge became the loan servicer on March 15, 2018, taking over servicing

 from LoanCare, LLC.

        According to documents provided by the Debtor – who, in turn, obtained them from

 Tennessee Farm Bureau – a renewal notice was processed on March 24, 2018, and an invoice for

 renewal was processed on April 4, 2018. Both of these dates are after Statebridge became the

 servicer, but the named mortgagee on these notices was LoanCare, LLC. Statebridge never

 received these documents from Tennessee Farm Bureau, the Debtor, or any other source.

 According to additional documents from Tennessee Farm Bureau, the insurer sent notice to the

 Debtor on May 1, 2018, that the premium was not paid and that the policy expired on April 28,

 2018. Contrary to the Debtor’s assertion, the premium was not due in January 2018.

        The relevant provisions in the Deed of Trust relating to insurance are Sections 3 and 5.

 Section 3 requires the Debtor to pay funds every month to the lender to escrow items, such as

 property insurance. Notably, “Borrower shall promptly furnish to Lender all notices of amounts



                                                2

Case 3:15-bk-09010      Doc 108     Filed 01/18/19 Entered 01/18/19 03:13:48          Desc Main
                                   Document      Page 2 of 6
 to be paid under this Section.” The lender, in turn, “shall apply the Funds to pay the Escrow

 Items no later than the time specified under RESPA.” As will be shown, RESPA does not require

 payment of insurance premiums when the renewal invoice is not provided. Section 5 of the Deed

 of Trust places the responsibility on the Debtor to maintain property insurance. Additionally, the

 Confirmation Order [Doc. 23] states that “the debtor shall be responsible for the preservation and

 protection – including insurance – of all property of the estate.”

        When Statebridge discovered that the Debtor’s insurance policy was cancelled, it

 obtained a lender placed policy. This policy was backdated and effective from March 15, 2018,

 until September 25, 2018. A claim was made on this policy for the garage damage, and on

 January 16, 2019, a check was issued to Statebridge in the amount of $14,831.54, which will go

 towards restoration of the property. The Debtor was not changed any premium for the lender

 placed insurance policy.

        Quite simply, there is simply no violation of any statute, order, or agreement. The Motion

 for Contempt must be denied.

                       ARGUMENT AND CITATION OF AUTHORITY

 A.     THERE HAS BEEN NO VIOLATION OF THE AUTOMATIC STAY

        The only specific statute, order, or contract provision that the Debtor has claimed to have

 been violated is 11 U.S.C. § 362. However, the Debtor made no effort to state which subsection

 he believes was violated. The only relevant provision appears to be subsection (3), which

 prohibits “any act to obtain possession of property of the estate or of property from the estate or

 to exercise control over property of the estate.” Under 11 U.S.C. § 362((k)(1), damages can only

 be recovered for a willful violation. “A violation of the stay can be willful when the creditor




                                                   3

Case 3:15-bk-09010       Doc 108      Filed 01/18/19 Entered 01/18/19 03:13:48           Desc Main
                                     Document      Page 3 of 6
 knew of the stay and violated the stay by an intentional act.” In re Sharon, 234 B.R. 676, 687

 (B.A.P. 6th Cir. 1999) (collecting cases).

         Assuming, arguendo, that funds for escrow items are property of the estate, neither

 Respondent took any intentional action to exercise control over the funds by failing to pay the

 renewal premium. As the evidence will show, Statebridge was never provided with the renewal

 notice or invoice and therefore had no knowledge that a payment was due. Pursuant to the terms

 of the Deed of Trust, the Debtor was responsible for ensuring that these notices were provided to

 Statebridge. The Deed of Trust, in turn, required payment for insurance premiums only at the

 time called for by RESPA. Under RESPA, insurance premiums must be paid timely “unless a

 servicer is unable to disburse funds from the borrower's escrow account to ensure that the

 borrower's hazard insurance premium charges are paid in a timely manner.” 12 C.F.R. §

 1024.17(k)(5). The CFPB’s official interpretation of this section says that an inability to pay

 exists when “a servicer does not receive a payment notice by the expiration date of the

 borrower’s       hazard      insurance       policy.”       Id.    at     Supplement         I    (located      at

 https://www.consumerfinance.gov/policy-compliance/rulemaking/regulations/1024/Interp-17/).1

 That is exactly what happened here. With no knowledge of a renewal being due, Statebridge and

 its principal, WVFM, took no intentional action to not pay the premium. The Debtor’s Motion

 must be denied.

 B.      THERE WAS NO VIOLATION OF A COURT ORDER

         As an alternation (or additional) basis for relief, the Debtor also asserted that

 Respondents should be found in contempt for being “other Orders in not paying the Debtor’s

 homeowners insurance . . . .” [Doc. 84]. However, there is no order in this case that requires

 1
   “[T]he views of an agency charged with applying a statute constitute a body of experience and informed judgment
 to which courts and litigants may properly resort for guidance.” Carter v. Welles-Bowen Realty, Inc., 553 F.3d 979,
 987 (6th Cir. 2009).

                                                         4

Case 3:15-bk-09010           Doc 108       Filed 01/18/19 Entered 01/18/19 03:13:48                    Desc Main
                                          Document      Page 4 of 6
 WVMF or Statebridge to pay the insurance premiums (especially when not provided with

 information that the Debtor was required to provide), and the Debtor has not pointed to one. To

 the contrary, the Confirmation Order places the burden of insuring the property squarely on the

 Debtor. See [Doc. 23]. Thus, neither Respondent can be said to be in contempt of any court

 order, and the Debtor cannot obtain any relief on this basis.

 C.     THERE HAS BEEN NO VIOLATION OF THE DEED OF TRUST

        Lastly, the Debtor also claims that Respondents are in “noncompliance with the mortgage

 agreement.” [Doc. 84]. However, as shown above, that is clearly not the case. The Debtor was

 under the obligation to provide Statebridge with the renewal notice and invoice, and did not do

 so. With no knowledge of a premium to be paid, the duty to pay was not triggered. In any event,

 the Debtor cannot claim any damages, which is an essential element of a breach of contract

 claim. See Fed. Ins. Co. v. Winters, 354 S.W.3d 287, 291 (Tenn. 2011) (citation omitted).

 Statebridge purchased a lender placed insurance policy and a claim was made for the property

 damage, resulting in a claim paying $14,831.54. Accordingly, the Debtor cannot obtain any relief

 based on an alleged breach of contract, and the Motion for Contempt must be denied.

        Respectfully submitted, this 18th day of January, 2019.

                                                       /s/ Bret J. Chaness
                                                       BRET J. CHANESS (BPR # 31643)
                                                       RUBIN LUBLIN TN, PLLC
                                                       3145 Avalon Ridge Place, Suite 100
                                                       Peachtree Corners, GA 30071
                                                       (678) 281-2730 (Telephone)
                                                       (404) 921-9016 (Facsimile)
                                                       bchaness@rubinlublin.com

                                                       Attorney for WVMF Funding, LLC and
                                                       Statebridge Company, LLC




                                                  5

Case 3:15-bk-09010       Doc 108     Filed 01/18/19 Entered 01/18/19 03:13:48          Desc Main
                                    Document      Page 5 of 6
                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 18, 2019, a copy of the within and foregoing has been

 filed via CM/ECF, which will serve notice on all parties.

                                                     /s/ Bret J. Chaness
                                                     BRET J. CHANESS (BPR # 31643)




                                                 6

Case 3:15-bk-09010       Doc 108     Filed 01/18/19 Entered 01/18/19 03:13:48       Desc Main
                                    Document      Page 6 of 6
